Name: Regulation (EU) NoÃ 1293/2013 of the European Parliament and of the Council of 11Ã December 2013 on the establishment of a Programme for the Environment and Climate Action (LIFE) and repealing Regulation (EC) NoÃ 614/2007 Text with EEA relevance
 Type: Regulation
 Subject Matter: cooperation policy;  environmental policy;  natural environment;  European construction;  economic policy
 Date Published: nan

 20.12.2013 EN Official Journal of the European Union L 347/185 REGULATION (EU) No 1293/2013 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 11 December 2013 on the establishment of a Programme for the Environment and Climate Action (LIFE) and repealing Regulation (EC) No 614/2007 (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 192 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with the ordinary legislative procedure (3), Whereas: (1) Union environmental and climate policy and legislation have delivered substantial improvements to the state of the environment. However, major environmental and climate challenges remain which, if left unaddressed, will have significant consequences for the Union. (2) Tackling those environmental and climate challenges should, due to their scale and complexity, be funded primarily through the Union's major funding programmes. In its Communication of 29 June 2011 entitled "A Budget for Europe 2020", recognising the climate change challenge, the Commission stated that it intends to increase the climate-related proportion of the Union budget to at least 20 % with contributions from different policies. This Regulation should contribute to the achievement of that goal. (3) Those Union funding programmes cannot address all specific needs relating to the environment and climate action. For the environment and for climate action, specific approaches are required to deal with uneven integration of their objectives into Member States' practices, uneven and inadequate implementation of the legislation in the Member States, and insufficient dissemination of information about, and promotion of, policy goals. It is appropriate to provide a follow-up to the programme established by Regulation (EC) No 614/2007 of the European Parliament and of the Council (4) and adopt a new regulation. Therefore, this Regulation should establish a dedicated funding Programme for the Environment and Climate Action (the "LIFE Programme"). In order for Union funding to achieve substantial impact, close synergies and complementarity should be developed between the LIFE Programme and other Union funding programmes. (4) Environmental assets are unevenly distributed across the Union, but their benefits concern, and are felt by, the Union as a whole. The Union's obligation to preserve those assets calls for the consistent application of the principles of solidarity and responsibility sharing, which require that some Union environmental and climate problems be better addressed at regional or local level. Since 1992, LIFE programmes have played an essential role for better solidarity and responsibility sharing in preserving the common good of the Union's environment and climate. The LIFE Programme should continue playing that role. (5) Given its characteristics and size, the LIFE Programme cannot solve all environmental and climate problems. Rather, its objective should be to act as a catalyst for changes in policy development and implementation by providing and disseminating solutions and best practices to achieve environmental and climate goals, and by promoting innovative environmental and climate change technologies. In that endeavour, the LIFE Programme should support the implementation of the General Union Environment Action Programme to 2020 "Living well, within the limits of our planet" as established by Decision of the European Parliament and of the Council (5) ("7th Environment Action Programme"). (6) This Regulation lays down a financial envelope of EUR 3 456,655 million in current prices, which amounts to 0,318 % of the total amount of commitment appropriations referred to in Council Regulation (EU, Euratom) No 1311/2013 (6), for the entire duration of the LIFE Programme which is to constitute the prime reference amount, within the meaning of Point 17 of the Interinstitutional Agreement of 2 December 2013 between the European Parliament, the Council and the Commission on budgetary discipline, cooperation in budgetary matters and on sound financial management (7), for the European Parliament and the Council during the annual budgetary procedure. (7) In line with the conclusions of the Luxembourg European Council of December 1997 and of the Thessaloniki European Council of June 2003, candidate countries and the Western Balkan countries involved in the Stabilisation and Association Process, as well as countries to which the European Neighbourhood Policy applies, should be eligible to participate in Union programmes, in accordance with the conditions laid down in the relevant bilateral or multilateral agreements concluded with those countries. (8) Pursuant to Council Decision 2001/822/EC (8) (the Overseas Association Decision), individuals from an overseas country or territory (OCT) and, where applicable, the relevant public and/or private bodies and institutions in an OCT are eligible to participate in Union programmes, subject to the rules and objectives of the programme in question, as well as to the arrangements applicable to the Member State to which the OCT is linked. (9) For environmental and climate action-related investments within the Union to be effective, some activities need to be implemented outside its borders. Those investments may not always be financed under the Union's external action financial instruments. Interventions in countries not directly participating in the LIFE Programme, and participation of legal persons based in those countries in activities financed under the LIFE Programme should exceptionally be possible, provided specific conditions set out in this Regulation are met. (10) This Regulation should also provide a framework for cooperation with and for providing support to relevant international organisations with a view to responding to environmental and climate policy needs that do not fall within the scope of external action financial instruments, such as certain studies. (11) Environmental and climate requirements should be integrated into the Union's policies and activities. The LIFE Programme should therefore be complementary to other Union funding programmes, including the European Regional Development Fund (9), the European Social Fund (10), the Cohesion Fund (11), the European Agriculture Guarantee Fund (12), the European Agricultural Fund for Rural Development (13), the European Maritime and Fisheries Fund, and Horizon 2020 - The Framework Programme for Research and Innovation (14) ("Horizon 2020"). The Commission and Member States should ensure such complementarity at all levels. At Union level, complementarity should be ensured by establishing structured cooperation between the LIFE Programme and the shared-management Union funding programmes in the Common Strategic Framework, established by Regulation of the European Parliament and of the Council (EU) No 1303/2013 (15) ("Common Provisions Regulation"), in particular in order to promote funding of activities that complement integrated projects or support the use of solutions, methods and approaches developed under the LIFE Programme. The LIFE Programme should also encourage the uptake of the results of environmental and climate-related research and innovation of Horizon 2020. Within this context it should offer co-financing opportunities for projects with clear environmental and climate benefits in order to ensure synergies between the LIFE Programme and Horizon 2020. Coordination is required to prevent double funding. The Commission should take steps to prevent overlap and additional administrative burden on project beneficiaries arising from reporting obligations from different financial instruments. To ensure clarity and the practical feasibility of integrated projects under the LIFE Programme, potential arrangements for cooperation should be laid down at an early stage. Member States should envisage referring to such arrangements in their Partnership Agreements to ensure that advantages of integrated projects can be taken into account during the drawing-up of operational or rural development programmes. (12) Halting and reversing the loss of biodiversity and improving resource efficiency, together with addressing environment and health-related concerns, remain key challenges for the Union. These challenges require increased efforts at Union level to provide solutions and best practices that help to achieve the targets of the Commission Communication of 3 March 2010 entitled "Europe 2020: a strategy for smart, sustainable and inclusive growth" (the "Europe 2020 Strategy"). In addition, improved governance, in particular through awareness raising and stakeholder involvement, is essential to deliver environmental objectives. Therefore the sub-programme for Environment should have three priority areas for action: Environment and Resource Efficiency, Nature and Biodiversity, and Environmental Governance and Information. It should be possible for projects financed by the LIFE Programme to contribute to the achievement of the specific objectives of more than one of those priority areas and to involve the participation of more than one Member State. (13) The Commission Communication of 20 September 2011 entitled "Roadmap to a Resource Efficient Europe" proposed the milestones and actions that are needed to put the Union on a path to resource-efficient and sustainable growth. Therefore, the priority area Environment and Resource Efficiency should support the effective implementation of Union environmental policy by the public and private sectors, in particular in the environmental sectors covered by the Roadmap to a Resource Efficient Europe, by facilitating the development and sharing of new solutions and best practices. In this context the Commission should ensure consistency and avoid overlap with Horizon 2020. (14) The Commission Communication of 3 May 2011 entitled "Our life insurance, our natural capital: an EU biodiversity strategy to 2020" (the "Union Biodiversity Strategy to 2020") has set targets to halt and reverse biodiversity loss. Those targets include, inter alia, the full implementation of Council Directive 92/43/EEC (16) and Directive 2009/147/EC of the European Parliament and of the Council (17), as well as maintaining and restoring ecosystems and their services. The LIFE Programme should contribute to achieving those targets. Therefore, the priority area Nature and Biodiversity should focus on the implementation and management of the Natura 2000 network set up under Directive 92/43/EEC, in particular in relation to the prioritised action framework prepared on the basis of Article 8 of that Directive, on the development and dissemination of best practices in relation to biodiversity and Directives 92/43/EEC and 2009/147/EC, as well as on the wider biodiversity challenges identified by the Union Biodiversity Strategy to 2020. (15) The contribution of the LIFE Programme to the annual funding needs of the Natura 2000 network should be seen in the context of secured biodiversity expenses from other Union funds. Particular importance should be given to integrated projects under the LIFE Programme as a coordinated funding mechanism for the Natura 2000 network, given their potential to leverage funds and to increase the absorption capacity for nature and biodiversity spending within other Union funds. (16) Forests play a significant role for environment and climate as regards, for instance, biodiversity, water, soil, and climate change mitigation and adaptation. Forests and soils help to regulate the climate by taking up carbon dioxide (CO2) from the atmosphere and storing immense amounts of carbon. To optimise that role, the provision of relevant, compatible data and information is necessary. This Regulation should therefore also represent a framework for supporting synergies between environmental and climate actions associated with forests and soils, including their monitoring. Other areas for increased synergies are water scarcity and droughts, as well as management of flood risks. (17) With a view to optimising the use of LIFE Programme resources, synergies between actions under the sub-programme for Environment, in particular to protect biodiversity, and climate change mitigation and adaptation measures under the sub-programme for Climate Action should be fostered. (18) The Commission Communication of 15 December 2011 entitled "A Roadmap for moving to a competitive low carbon economy in 2050" (the "Roadmap 2050") acknowledged that testing new approaches to climate change mitigation would remain essential for moving to a low-carbon economy. Adaptation to climate change, as a cross-cutting Union priority, also needs to be ensured. Moreover, governance promotion and awareness raising is essential to deliver constructive results and to ensure stakeholder involvement. Therefore, the sub-programme for Climate Action should support efforts contributing to three priority areas: Climate Change Mitigation, Climate Change Adaptation and Climate Governance and Information. It should be possible for projects financed by the LIFE Programme to contribute to the achievement of the specific objectives of more than one of those priority areas and to involve the participation of more than one Member State. (19) The priority area Climate Change Mitigation should contribute to the development and implementation of Union climate-related policy and legislation, in particular with regard to greenhouse gas monitoring and reporting, policies related to land use, land-use change and forestry, conservation of natural carbon sinks, the emissions trading system, Member States' effort to reduce greenhouse gas emissions, carbon capture and storage, renewable energy, energy efficiency, transport and fuels, ozone layer protection and fluorinated gases. The construction of carbon capture and storage infrastructure is considered beyond the scope of the LIFE Programme and is therefore not to be supported. (20) The first consequences of climate change can already be seen in Europe and worldwide, such as extreme weather conditions leading to floods and droughts, and rising temperatures and sea levels. The priority area Climate Change Adaptation should therefore help populations, economic sectors and regions to adapt to such impacts through specific adaptation measures and strategies, in order to ensure a more resilient Union. Actions in this field should be complementary to actions eligible for funding under the civil protection financial instrument as established by Decision No 1313/2013/EU of the European Parliament and of the Council (18). The construction of large infrastructure is considered beyond the scope of the LIFE Programme and is therefore not to be supported. (21) Full implementation of environmental and climate policy and legislation is inextricably linked to achieving better governance, improving stakeholder involvement and disseminating information. Therefore, the priority areas Governance and Information should in both sub-programmes support the development of cooperation platforms and the sharing of best practices for more effective compliance and enforcement, including training programmes for judges and public prosecutors, and should generate support from the public and stakeholders for the Union's policy-making efforts in the areas of environment and climate. In particular, they should support improvements in the dissemination of knowledge base and best practices in the implementation of Union legislation, in awareness raising, and in public participation, access to information and access to justice on environmental matters. (22) In the framework of this Regulation, support should be provided in accordance with Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (19). Projects financed under the LIFE Programme should meet eligibility and award criteria to secure the best possible use of Union funds and to ensure Union added value. When evaluating Union added value, the Commission should pay particular attention, as applicable to the priority areas, to the potential of projects to be replicated and transferred, the sustainability of their results and the contribution to achieving the general and specific objectives of the priority areas as well as to the thematic priorities implemented through the project topics. Projects with cross-sectoral impacts should be encouraged. The Commission should also promote and encourage the use of green public procurement, in particular when implementing projects. (23) In order to maintain a level playing field for all undertakings active in the internal market and to avoid undue distortions of competition, funding provided under the LIFE Programme should address market failures, where appropriate. Moreover, in cases where funding constitutes state aid within the meaning of Article 107(1) of the Treaty on the Functioning of the European Union (TFEU), it should be designed in a way consistent with state aid rules so as to prevent market distortions, such as crowding-out of private funding, creating ineffective market structures or preserving inefficient companies, and may not be put into effect until it is approved by the Commission in accordance with Article 108(3) TFEU, unless it complies with a regulation adopted pursuant to Council Regulation (EC) No 994/98 (20). (24) In order to improve the implementation of environmental and climate policy and enhance the integration of environmental and climate objectives in other policies, the LIFE Programme should promote projects that support integrated approaches to the implementation of environmental and climate legislation and policy. Such integrated projects should serve as concrete tools for enhancing the integration of environment and climate objectives into other Union policies and into overall Union expenditure in line with the Europe 2020 strategy. They should provide examples of good practice for efficient and well-coordinated implementation of Union environmental and climate policy in Member States and regions. For the sub-programme for Environment, integrated projects should focus primarily on the implementation of the Union Biodiversity Strategy to 2020, with particular regard to the effective management and consolidation of the Natura 2000 network set up by Directive 92/43/EEC through the implementation of prioritised action frameworks prepared on the basis of Article 8 of that Directive, of Directive 2000/60/EC of the European Parliament and of the Council (21), and of waste and air legislation. (25) Integrated projects, while focusing on the themes identified, should be multi-purpose delivery mechanisms (e.g. aiming at environmental benefits and capacity-building) that make it possible to achieve results in other policy areas, in particular the marine environment in accordance with the objectives of Directive 2008/56/EC of the European Parliament and of the Council (22). Integrated projects could also be envisaged in other environmental areas. For the sub-programme for Climate Action, those projects should in particular concern climate change mitigation and adaptation strategies and action plans. (26) Integrated projects should support only a series of specific activities and measures, while other activities that complement those included in the project should be funded from other Union funding programmes, as well as from national, regional and private sector funds. Funding through the LIFE Programme should exploit synergies and ensure consistency between different Union funding sources by providing a strategic environmental and climate focus while ensuring that procedures are simplified. (27) Integrated projects, having a strong focus on implementation of Union environmental and climate legislation and policy through integrated approaches, require action in all parts of the Union and in all sectors targeted in this Regulation. This calls for the introduction of a distributional element in the selection process to facilitate geographical balance, and for Member States to endeavour, if necessary supported by a LIFE technical assistance project, to prepare and propose at least one integrated project during the LIFE programming period. (28) Given the novelty of the integrated project approach, stakeholders should be supported, when needed, by technical assistance. A two-stage application procedure should alleviate the application phase. In the first stage, a financial plan should indicate which other Union, national or private funding sources are to be mobilised and to what extent. Only in the second stage should letters of intent from at least one other funding source be required so as to ensure that the requirement of mobilisation of an additional funding source is fulfilled. The extent to which other Union funds are mobilised should be taken into account during the award phase. (29) The success of integrated projects is dependent on close cooperation between national, regional and local authorities and the non-state actors concerned by the LIFE Programme's objectives. The principles of transparency and disclosure of decisions concerning the development, implementation, assessment and monitoring of projects should therefore be applied. (30) For projects under the sub-programme for the Environment, other than integrated projects, a proportionate distribution of funds among all Member States for the duration of the first multiannual work programme should, in line with the principles of solidarity and responsibility sharing, be made through the establishment of indicative national allocations. (31) In order to build Member States' capacity to participate in the LIFE Programme, guaranteed funding for capacity-building projects should be made available to any Member State that meets the relevant requirements established by this Regulation. Such funding should be made available on the basis of an agreed capacity-building plan outlining the interventions and funding required. (32) Quality should serve as the overarching criterion governing the project evaluation and award process in the LIFE Programme. The distributional elements introduced for the purpose of reflecting geographical balance are of an indicative nature and should not suggest secured funds or allocations per Member State. (33) The Union is a party to the United Nations Economic Commission for Europe (UNECE) Convention on Access to Information, Public Participation and Access to Justice in Environmental matters (the "Aarhus Convention"). The work of non-governmental organisations (NGOs) and networks of non-profit-making entities which pursue an aim of general Union interest should therefore be supported, since they are effective in supporting the aims of the Aarhus Convention by advocating the concerns and views of Union citizens as part of the policy development process as well as in supporting its implementation, and in raising awareness of environmental and climate-related problems and policy responses. It is appropriate for the LIFE Programme to support a broad range of NGOs as well as networks of non-profit-making entities which pursue an aim of general Union interest, primarily active in the field of environment or climate action, through the competitive and transparent award of operating grants, in order to help them make effective contributions to Union policy, and to promote and strengthen implementation and enforcement of Union environmental and climate objectives, as well as build up and strengthen their capacity to become more efficient partners. (34) In order to carry out its role in the initiation of environmental and climate policy development and implementation, the Commission should use resources from the LIFE Programme to support the initiation, implementation and mainstreaming of Union environmental and climate policy and legislation, including the purchase of services and goods. Financial resources allocated to communication activities under this Regulation should also cover corporate communication on the political priorities of the Union, as well as on the implementation and transposition status of all major Union environmental and climate legislation. (35) The current gap in the market between the demand for and supply of loans, equity and risk capital is likely to persist in the context of a financial crisis and, it is appropriate, therefore, to allow the use of financial instruments to support projects with revenue generating capacity in the areas of environment or climate. Financial instruments supported by the LIFE Programme should be used to address specific market needs in a cost-effective way, in line with the objectives of the Programme, and should not crowd out private financing. It should be possible to combine financial instruments with grants funded from the Union budget, including under this Regulation. (36) The experience of past LIFE programmes has highlighted the need to focus efforts on concrete environmental and climate policy priorities and areas for action. Those thematic priorities should not be exhaustive to allow applicants to submit proposals in other areas and to incorporate new ideas to react to new challenges. Multiannual work programmes should also be flexible to achieve the LIFE Programme targets and objectives, while providing the necessary stability of project topics implementing the thematic priorities for potential applicants to plan, prepare and submit proposals. The first multiannual work programme should be valid for four years to be followed by a second work programme of three years' duration. Both work programmes should contain a non-exhaustive list of project topics implementing the thematic priorities. (37) The experience of past LIFE programmes has highlighted the importance of LIFE national contact points, in particular in providing support to applicants and beneficiaries and thereby contributing to the successful implementation of the programmes. The system of LIFE national and regional contact points should therefore be continued and, where possible, strengthened, in particular in Member States with low project uptake, and collaboration between the Commission and the LIFE national contact points and amongst LIFE national and regional contact points should be reinforced. The experience of past LIFE programmes has also highlighted the importance of ensuring the effective dissemination of project results and networking activities to increase the leverage effect and Union added value of the LIFE Programme, in particular through the organisation of seminars, workshops and other activities aiming at the exchange of experience, knowledge and good practices within the Union. The Commission should therefore continue and strengthen targeted dissemination activities, including those with a specific focus on integrated projects, in particular in Member States with low project uptake, and in relation to specific sectors, and facilitate the cooperation and exchange of experiences between LIFE beneficiaries and others. The Commission should also continue to regularly publish the list of projects financed through the LIFE Programme, including a short description of objectives and results achieved and a summary of the funds committed using appropriate media and technologies. (38) With a view to simplifying the LIFE Programme and reducing the administrative burden for applicants and beneficiaries, more use should be made of flat rates and lump sums without compromising the eligibility of VAT and of permanent staff costs under the conditions laid down by Regulation (EU, Euratom) No 966/2012. As per current practice, the sum of the public organisations' (as coordinating beneficiary and/or associated beneficiary) contributions to the project should exceed by at least 2 % the sum of the salary costs of the personnel of national administrations charged to the project. Union funds should not be used to subsidise national budgets, for example, to cover VAT costs. However, only limited information is available on the amounts of Union funds used to cover VAT. The Commission should, therefore, provide an overview, in the mid-term and ex-post evaluations of the LIFE Programme, of VAT reimbursements per Member State that project beneficiaries under the LIFE Programme have requested at the final payment stage. (39) The maximum co-financing rates should be set at such levels as are necessary to maintain the effective level of support provided by the LIFE Programme. (40) The LIFE Programme and its sub-programmes should be regularly monitored and evaluated based on corresponding performance indicators to allow for readjustments, including any necessary revision of the thematic priorities. When further defining the performance indicators for the assessment of programmes and projects, the Commission should place emphasis on quality monitoring on the basis of performance indicators and expected results and impacts. The Commission should also propose a method for monitoring the long-term success of projects, in particular in the priority area Nature and Biodiversity. In order to provide evidence of the co-benefits that both sub-programmes can bring to climate action and biodiversity, and to provide information on the level of spending, the monitoring of the LIFE Programme should track climate-related expenditure and biodiversity-related expenditure, as defined in "A Budget for Europe 2020". Such tracking should be based on a simple methodology by placing the expenditure in one of three categories: climate/biodiversity-related expenditure only (to be counted as 100 %), significantly climate/biodiversity-related expenditure (to be counted as 40 %), and not climate/biodiversity-related expenditure (to be counted as 0 %). That methodology should not exclude the use of more precise methodologies, where appropriate. (41) Given the long-standing experience of the Commission in managing the LIFE Programme and projects, and the positive experience of LIFE beneficiaries with external Monitoring Teams, management of the LIFE Programme should remain within the Commission. Any change in the management structure of the LIFE Programme and of the projects should be subject to an ex-ante cost-benefit analysis and give special consideration to ensuring adequate and comprehensive expertise, in particular in the priority area Nature and Biodiversity. (42) The financial interests of the Union should be protected through proportionate measures throughout the expenditure cycle, including the prevention, detection and investigation of irregularities, the recovery of funds lost, unduly paid or incorrectly used and, where appropriate, penalties. (43) In order to secure the best possible evaluation of the use of Union funds, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission in respect of performance indicators applicable to thematic priorities for the sub-programme for Environment and the priority areas for the sub-programme for Climate Action, of modification of the thematic priorities set out in Annex III, and of increasing the percentage of the budget allocated to grants for projects supporting the conservation of nature and biodiversity. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (44) In order to ensure uniform conditions for the implementation of this Regulation relating to the adoption of the multiannual work programmes, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (23) (45) If the Committee for the LIFE Programme for the Environment and Climate Action does not deliver any opinion on a draft implementing act, the Commission should, in accordance with the second subparagraph of Article 5(4) of Regulation (EU) No 182/2011, not adopt the draft implementing act. The recourse to this procedure should be justified, inter alia, by the need to assess the proportionate distribution of funds between integrated projects, in particular the maximum amount that a single integrated project may receive. (46) To ensure efficient transition between the measures adopted under Regulation (EC) No 614/2007 and the LIFE Programme, it is necessary to continue to monitor, audit and qualitatively assess the activities financed under that Regulation following its expiry. (47) The added value of the LIFE Programme derives from the specificity of its approach and focus which make its interventions particularly adapted to environmental and climate needs. The LIFE Programme can contribute to more effective implementation of environmental policies than Member States acting on their own because of increased pooling of resources and expertise. It also provides the platform for developing and exchanging best practices and knowledge, improving, catalysing, and accelerating changes in the implementation of the acquis, and building capacity, supporting private actors, in particular SMEs, in testing small-scale technologies and solutions, and allowing Member States and stakeholders to learn from each other. Moreover, the LIFE Programme creates synergies across Union and national funds while leveraging additional private sector funds, thereby increasing the coherence of Union intervention and promoting a more homogeneous implementation of the acquis. (48) Since the objectives of this Regulation, namely contributing to the implementation and development of Union environmental and climate policy and legislation, including the integration of the environment and climate objectives into other policies, and promoting better governance, cannot be sufficiently achieved by the Member States but can rather, by reason of scale and effects of this Regulation, be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve those objectives. (49) Regulation (EC) No 614/2007 should therefore be repealed, HAVE ADOPTED THIS REGULATION: TITLE I THE PROGRAMME FOR THE ENVIRONMENT AND CLIMATE ACTION (LIFE) Article 1 Establishment A Programme for the Environment and Climate Action covering the period from 1 January 2014 to 31 December 2020 (the "LIFE Programme") is hereby established. Article 2 Definitions For the purposes of this Regulation, the following definitions apply: (a) "pilot projects" means projects that apply a technique or method that has not been applied or tested before, or elsewhere, that offer potential environmental or climate advantages compared to current best practice and that can subsequently be applied on a larger scale to similar situations; (b) "demonstration projects" means projects that put into practice, test, evaluate and disseminate actions, methodologies or approaches that are new or unknown in the specific context of the project, such as the geographical, ecological, socio-economic context, and that could be applied elsewhere in similar circumstances; (c) "best practice projects" means projects that apply appropriate, cost-effective and state-of-the-art techniques, methods and approaches taking into account the specific context of the project; (d) "integrated projects" means projects implementing on a large territorial scale, in particular, regional, multi-regional, national or trans-national scale, environmental or climate plans or strategies required by specific Union environmental or climate legislation, developed pursuant to other Union acts or developed by Member States' authorities, primarily in the areas of nature, including, inter alia, Natura 2000 network management, water, waste, air and climate change mitigation and adaptation, while ensuring involvement of stakeholders and promoting the coordination with and mobilisation of at least one other relevant Union, national or private funding source; (e) "technical assistance projects" means projects providing, by way of action grants, financial support to help applicants prepare integrated projects, and in particular to ensure that those projects comply with the timing, technical and financial requirements of the LIFE Programme in coordination with funds referred to in Article 8(3); (f) "capacity-building projects" means projects providing, by way of action grants, financial support to the activities required to build the capacity of Member States, including LIFE national or regional contact points, with a view to enabling Member States to participate more effectively in the LIFE Programme; (g) "preparatory projects" means projects primarily identified by the Commission in cooperation with Member States to support specific needs for the development and implementation of Union environmental or climate policy and legislation; (h) "information, awareness and dissemination projects" means projects aimed at supporting communication, dissemination of information and awareness raising in the fields of the sub-programmes for Environment and Climate Action. Article 3 General objectives and performance indicators 1. The LIFE Programme shall in particular have the following general objectives: (a) to contribute to the shift towards a resource-efficient, low-carbon and climate- resilient economy, to the protection and improvement of the quality of the environment and to halting and reversing biodiversity loss, including the support of the Natura 2000 network and tackling the degradation of ecosystems; (b) to improve the development, implementation and enforcement of Union environmental and climate policy and legislation, and to act as a catalyst for, and promote, the integration and mainstreaming of environmental and climate objectives into other Union policies and public and private sector practice, including by increasing the public and private sector's capacity; (c) to support better environmental and climate governance at all levels, including better involvement of civil society, NGOs and local actors; (d) to support the implementation of the 7th Environment Action Programme. In pursuing those objectives, the LIFE Programme shall contribute to sustainable development and to the achievement of the objectives and targets of the Europe 2020 Strategy and of relevant Union environment and climate strategies and plans. 2. The general objectives set out in paragraph 1 shall be pursued through the following sub-programmes: (a) the sub-programme for Environment; (b) the sub-programme for Climate Action. 3. The performance of the LIFE Programme shall be assessed, in particular, against the following indicators: (a) as regards the general objective referred to in point (a) of paragraph 1, attributable environmental and climate improvements. In relation to the objective of contributing to halting and reversing biodiversity loss, attributable environmental improvements shall be measured through the percentage of the Natura 2000 network restored or brought to adequate management, surface and type of ecosystems restored, and number and type of habitats and species targeted with improving conservation status; (b) as regards the general objectives linked to development and implementation referred to in point (b) of paragraph 1, the number of interventions developed or undertaken that implement plans, programmes or strategies pursuant to Union environmental or climate policy and legislation, and the number of interventions suitable for replication or transfer; (c) as regards the general objectives linked to integration and mainstreaming referred to in point (b) of paragraph 1, the number of interventions achieving synergies with or mainstreamed into other Union funding programmes, or integrated into public or private sector practice; (d) as regards the general objective referred to in point (c) of paragraph 1, the number of interventions to ensure better governance, dissemination of information and awareness of environmental and climate aspects. The Commission shall be empowered to adopt delegated acts in accordance with Article 29 to further define the performance indicators in view of their application to the priority areas and thematic priorities referred to in Article 9 and Annex III respectively as regards the sub-programme for Environment, and in Article 13 as regards the sub-programme for Climate Action. Article 4 Budget 1. The financial envelope for the implementation of the LIFE Programme for the period from 2014 to 2020 is set at EUR 3 456 655 000 in current prices, which amounts to 0,318 % of the total amount of commitment appropriations as referred to in Regulation (EU) No 1311/2013. The annual appropriations shall be authorised by the European Parliament and by the Council within the limits of the multiannual financial framework. 2. The budgetary breakdown for the sub-programmes shall be as follows: (a) EUR 2 592 491 250 of the overall financial envelope referred to in paragraph 1 shall be allocated to the sub-programme for Environment; (b) EUR 864 163 750 of the overall financial envelope referred to in paragraph 1 shall be allocated to the sub-programme for Climate Action. Article 5 Participation of third countries in the LIFE Programme The LIFE Programme shall be open to the participation of the following countries: (a) European Free Trade Association (EFTA) countries which are parties to the Agreement on the European Economic Area (EEA); (b) candidate countries, potential candidates and acceding countries to the Union; (c) countries to which the European Neighbourhood Policy applies; (d) countries which have become members of the European Environmental Agency in accordance with Council Regulation (EC) No 933/1999 (24). Such participation shall be pursued in accordance with the conditions laid down in the respective bilateral or multilateral agreements establishing the general principles for those third countries' participation in Union programmes. Article 6 Activities outside the Union or in overseas countries and territories 1. Without prejudice to Article 5, the LIFE Programme may finance activities outside the Union and in overseas countries and territories (OCTs) in accordance with Decision 2001/822/EC (the Overseas Association Decision), provided those activities are necessary to achieve Union environmental and climate objectives and to ensure the effectiveness of interventions carried out in Member State territories to which the Treaties apply. 2. A legal person established outside the Union may be able to participate in the projects referred to in Article 18, provided the beneficiary coordinating the project is based in the Union and the activity to be carried out outside the Union meets the requirements set out in paragraph 1 of this Article. Article 7 International cooperation In the course of implementing the LIFE Programme, cooperation with relevant international organisations, and with their institutions and bodies, shall be possible where needed for the purpose of achieving the general objectives set out in Article 3. Article 8 Complementarity 1. The Commission and the Member States shall ensure that support from the LIFE Programme is consistent with the policies and priorities of the Union and complementary to other financial instruments of the Union while also ensuring that simplification measures are implemented. 2. Operations financed under the LIFE Programme shall comply with Union and national law, including Union state aid rules. In particular, funding under the LIFE Programme which constitutes state aid within the meaning of Article 107(1) TFEU shall be notified by Member States to the Commission and may not be put into effect until it is approved by the Commission in accordance with Article 108(3) TFEU, unless it complies with a regulation adopted pursuant to Article 2(1) and Article 8 of Regulation (EC) No 994/98. 3. In accordance with their respective responsibilities, the Commission and the Member States shall ensure coordination between the LIFE Programme and the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development, and the European Maritime and Fisheries Fund, in order to create synergies, particularly in the context of integrated projects, and to support the use of solutions, methods and approaches developed under the LIFE Programme. Such coordination shall take place within the framework established by the Common Provisions Regulation and through the Common Strategic Framework and the mechanisms set out in the Partnership Agreements as required by that Regulation. 4. The Commission shall also ensure consistency and synergies, and avoid overlap between the LIFE Programme and other Union policies and financial instruments, in particular Horizon 2020 and those in the framework of the Union's external action. TITLE II THE SUB-PROGRAMMES CHAPTER 1 The sub-programme for Environment Article 9 Priority areas of the sub-programme for Environment 1. The sub-programme for Environment shall have three priority areas: (a) Environment and Resource Efficiency; (b) Nature and Biodiversity; (c) Environmental Governance and Information. 2. The priority areas referred to in paragraph 1 encompass the thematic priorities set out in Annex III. The Commission shall be empowered to adopt delegated acts, where necessary, in accordance with Article 29 to add, delete or amend the thematic priorities set out in Annex III based on the following criteria: (a) the priorities set out in the 7th Environment Action Programme; (b) the specific objectives set out for each priority area referred to in Articles 10, 11 and 12; (c) the experience gathered in the implementation of the multiannual work programme referred to in Article 24; (d) the experience gathered in the implementation of the integrated projects; (e) the priorities derived from new Union environmental legislation adopted after 23 December 2013; or (f) the experience gathered in the implementation of existing Union environmental legislation and policy. The Commission shall review and, if necessary, revise the thematic priorities set out in Annex III at the latest by the mid-term evaluation of the LIFE Programme referred to in point (a) of Article 27(2). 3. At least 55 % of the budgetary resources allocated to projects supported by way of action grants under the sub-programme for Environment shall be dedicated to projects supporting the conservation of nature and biodiversity. 4. The Commission shall be empowered to adopt delegated acts in accordance with Article 29 in order to increase the percentage referred to in paragraph 3 of this Article by a maximum of 10 %, provided that the total funds requested over two consecutive years by way of proposals that fall under the priority area of Nature and Biodiversity and that meet minimum quality requirements exceed by more than 20 % the corresponding amount calculated for the two years preceding those years. Article 10 Specific objectives for the priority area Environment and Resource Efficiency The specific objectives of the sub-programme for Environment for the priority area Environment and Resource Efficiency shall in particular be: (a) to develop, test and demonstrate policy or management approaches, best practices and solutions, including development and demonstration of innovative technologies, to environmental challenges, suitable for being replicated, transferred or mainstreamed, including with respect to the link between the environment and health, and in support of resource efficiency-related policy and legislation, including the Roadmap to a Resource Efficient Europe; (b) to support the application, development, testing and demonstration of integrated approaches for the implementation of plans and programmes pursuant to Union environmental policy and legislation, primarily in the areas of water, waste and air; (c) to improve the knowledge base for the development, implementation, assessment, monitoring and evaluation of Union environmental policy and legislation, and for the assessment and monitoring of the factors, pressures and responses that impact on the environment within and outside the Union. Article 11 Specific objectives for the priority area Nature and Biodiversity The specific objectives of the sub-programme for Environment for the priority area Nature and Biodiversity shall in particular be: (a) to contribute to the development and implementation of Union policy and legislation in the area of nature and biodiversity, including the Union Biodiversity Strategy to 2020, and Directives 92/43/EEC and 2009/147/EC, in particular by applying, developing, testing and demonstrating approaches, best practices and solutions; (b) to support the further development, implementation and management of the Natura 2000 network set up under Article 3 of Directive 92/43/EEC, in particular the application, development, testing and demonstration of integrated approaches for the implementation of the prioritised action frameworks prepared on the basis of Article 8 of that Directive; (c) to improve the knowledge base for the development, implementation, assessment, monitoring and evaluation of Union nature and biodiversity policy and legislation, and for the assessment and monitoring of the factors, pressures and responses that impact on nature and biodiversity within and outside the Union. Article 12 Specific objectives for the priority area Environmental Governance and Information The specific objectives of the sub-programme for Environment for the priority area Environmental Governance and Information shall in particular be: (a) to promote awareness raising on environmental matters, including generating public and stakeholder support of Union policy-making in the field of the environment, and to promote knowledge on sustainable development and new patterns for sustainable consumption; (b) to support communication, management, and dissemination of information in the field of the environment, and to facilitate knowledge sharing on successful environmental solutions and practice, including by developing cooperation platforms among stakeholders and training; (c) to promote and contribute to more effective compliance with and enforcement of Union environmental legislation, in particular by promoting the development and dissemination of best practices and policy approaches; (d) to promote better environmental governance by broadening stakeholder involvement, including NGOs, in consultation on and implementation of policy. CHAPTER 2 The sub-programme for Climate Action Article 13 Priority areas of the sub-programme for Climate Action The sub-programme for Climate Action shall have three priority areas: (a) Climate Change Mitigation; (b) Climate Change Adaptation; (c) Climate Governance and Information. Article 14 Specific objectives for the priority area Climate Change Mitigation With a view to contributing to the reduction of greenhouse gas emissions, the priority area Climate Change Mitigation shall in particular have the following specific objectives: (a) to contribute to the implementation and development of Union policy and legislation on climate change mitigation, including mainstreaming across policy areas, in particular by developing, testing and demonstrating policy or management approaches, best practices and solutions for climate change mitigation; (b) to improve the knowledge base for the development, assessment, monitoring, evaluation and implementation of effective climate change mitigation actions and measures and to enhance the capacity to apply that knowledge in practice; (c) to facilitate the development and implementation of integrated approaches, such as for climate change mitigation strategies and action plans, at local, regional or national level; (d) to contribute to the development and demonstration of innovative climate change mitigation technologies, systems, methods and instruments that are suitable for being replicated, transferred or mainstreamed. Article 15 Specific objectives for the priority area Climate Change Adaptation With a view to contributing to supporting efforts leading to increased resilience to climate change, the priority area Climate Change Adaptation shall in particular have the following specific objectives: (a) to contribute to the development and implementation of Union policy on climate change adaptation, including mainstreaming across policy areas, in particular by developing, testing and demonstrating policy or management approaches, best practices and solutions for climate change adaptation, including, where appropriate, ecosystem-based approaches; (b) to improve the knowledge base for the development, assessment, monitoring, evaluation and implementation of effective climate change adaptation actions and measures, prioritising, where appropriate, those applying an ecosystem-based approach, and to enhance the capacity to apply that knowledge in practice; (c) to facilitate the development and implementation of integrated approaches, such as for climate change adaptation strategies and action plans, at local, regional or national level, prioritising, where appropriate, ecosystem-based approaches; (d) to contribute to the development and demonstration of innovative climate change adaptation technologies, systems, methods and instruments that are suitable for being replicated, transferred or mainstreamed. Article 16 Specific objectives for the priority area Climate Governance and Information The specific objectives of the priority area Climate Governance and Information shall in particular be: (a) to promote awareness raising on climate matters, including generating public and stakeholder support of Union policy-making in the field of the climate, and to promote knowledge on sustainable development; (b) to support communication, management, and dissemination of information in the field of the climate and to facilitate knowledge sharing on successful climate solutions and practice, including by developing cooperation platforms among stakeholders and training; (c) to promote and contribute to more effective compliance with and enforcement of Union climate legislation, in particular by promoting the development and dissemination of best practices and policy approaches; (d) to promote better climate governance by broadening stakeholder involvement, including NGOs, in consultation on and implementation of policy. TITLE III COMMON IMPLEMENTING PROVISIONS CHAPTER 1 Funding Article 17 Types of funding 1. Union funding may take the following legal forms: (a) grants; (b) public procurement contracts; (c) contributions to financial instruments in accordance with provisions on financial instruments under Regulation (EU, Euratom) No 966/2012, in particular Articles 139 and 140 thereof, and with operational requirements set out in specific Union acts; (d) any other interventions needed for the purpose of achieving the general objectives set out in Article 3. 2. The Commission shall implement this Regulation in accordance with Regulation (EU, Euratom) No 966/2012. 3. Funding under this Regulation which constitutes state aid within the meaning of Article 107(1) TFEU shall be implemented in a way consistent with the relevant Union state aid rules. 4. At least 81 % of the budgetary resources for the LIFE Programme shall be allocated to projects supported by way of action grants or, where appropriate, financial instruments as referred to in point (c) of paragraph 1. The Commission may include those financial instruments as part of the multiannual work programme referred to in Article 24, subject to an ex-ante evaluation as referred to in point (f) of Article 140(2) of Regulation (EU, Euratom) No 966/2012. 5. A maximum of 30 % of the budgetary resources allocated to action grants in accordance with paragraph 4 may be allocated to integrated projects. That maximum percentage shall be re-evaluated in the framework of the mid-term evaluation of the LIFE Programme referred to in point (a) of Article 27(2) and accompanied, if appropriate, by a legislative proposal. Article 18 Projects Action grants may finance the following projects: (a) pilot projects; (b) demonstration projects; (c) best practice projects; (d) integrated projects; (e) technical assistance projects; (f) capacity-building projects; (g) preparatory projects; (h) information, awareness, and dissemination projects; (i) any other projects needed for the purpose of achieving the general objectives set out in Article 3. Article 19 Eligibility and award criteria and project selection 1. Projects referred to in Article 18 shall satisfy the eligibility criteria based on the definitions set out in Article 2 and the following award criteria: (a) being of Union interest by making a significant contribution to the achievement of one of the general objectives of the LIFE Programme set out in Article 3 as well as the specific objectives for the priority areas listed in Article 9, the thematic priorities set out in Annex III, or the specific objectives for the priority areas listed in Article 13; (b) ensuring a cost-effective approach and being technically and financially coherent; and (c) being sound in the proposed implementation. 2. The award of projects shall be subject to the projects meeting minimum quality requirements in conformity with the relevant provisions of Regulation (EU, Euratom) No 966/2012. 3. Projects financed by the LIFE Programme under one priority area shall avoid undermining environmental or climate objectives in another priority area and, where possible, promote synergies between different objectives as well as the use of green public procurement. 4. The Commission shall ensure geographical balance for integrated projects by indicatively allocating at least three integrated projects to each Member State, ensuring at least one integrated project under the sub-programme for Environment and at least one integrated project under the sub-programme for Climate Action during the LIFE programming period referred to in Article 1. Integrated projects shall be distributed with a view to meeting the targets set in accordance with point (c) of Article 24(2) for each of the areas referred to in point (d) of Article 2. In order to evaluate compliance with the provision of mobilisation of Union, national or private funds referred to in point (d) of Article 2, proposals for integrated projects shall be accompanied by: (a) at the first stage of the application process: a financial plan; and (b) at the second stage of the application process: at least one letter of intent indicating the extent to which other relevant Union, national or private funding sources are to be mobilised, and specifying such sources of funding. 5. The Commission shall, for the duration of the first multiannual work programme, ensure geographical balance for projects other than integrated projects submitted under the sub-programme for Environment, by proportionately distributing funds among all Member States according to indicative national allocations established in accordance with the criteria set out in Annex I. Where indicative national allocations are not applicable, projects shall be selected exclusively on the basis of merit. 6. If the sum of co-financing that is necessary for funding projects, other than integrated projects, that are submitted by a Member State, and that are on the list compiled by the Commission at the end of the selection procedure is less than the indicative allocation for that Member State, the Commission shall, subject to the conditions laid down in paragraphs 1 and 2 being met, use the balance of that indicative national allocation to co-finance those projects submitted by other Member States, excluding projects in OCTs, that make the greatest contribution to the achievement of the general objectives set out in Article 3. When presenting the list of projects to be co-financed, the Commission shall report to the Committee for the LIFE Programme for the Environment and Climate Action on how it took into account the allocation criteria established in accordance with paragraphs 4 and 5. 7. The Commission shall have special regard to transnational projects where transnational cooperation is essential to guarantee environmental protection and climate objectives, and shall endeavour to ensure that at least 15 % of the budgetary resources dedicated to projects are allocated to transnational projects. The Commission shall consider the award of funding to transnational projects even in cases where the indicative national allocation balance of one or more Member States participating in those transnational projects has been exceeded. 8. During the first multiannual work programme, a Member State shall be eligible for funding for one capacity-building project up to an amount of EUR 1 000 000 provided it meets one of the following criteria: (a) the Member State's average absorption level of its indicative national allocation for the years 2010, 2011 and 2012, as established under Article 6 of Regulation (EC) No 614/2007, is below 70 %; (b) the Member State's GDP per capita in 2012 was below 90 % of the Union average; or (c) the Member State acceded to the Union after 1 January 2013. During the second multiannual work programme, a Member State shall be eligible for funding for one capacity-building project up to an amount of EUR 750 000 provided it meets the following criteria: (a) the Member State's average absorption level of its indicative national allocation for the years 2014, 2015 and 2016, referred to in paragraph 5, is below 70 %; and (b) the Member State's average absorption level of its indicative national allocation for the years 2014, 2015 and 2016 has increased compared to the average absorption level for the years 2010, 2011 and 2012. In order to be eligible for funding for capacity-building projects, a Member State shall commit to maintaining resources dedicated to the LIFE Programme, including inter alia staffing levels, at levels that are no lower than those in place in 2012, for the duration of the relevant multiannual work programme. That commitment shall be set out in the capacity-building plan referred to in paragraph 9. By way of exception to the eligibility provisions of the first and second subparagraphs and for the entire duration of the LIFE Programme, a Member State shall be ineligible for funding for capacity-building projects if its GDP per capita in 2012 was above 105 % of the Union average. Funding for capacity-building projects shall be limited to one project per Member State per multiannual work programme. 9. The Commission shall establish a fast-track award procedure for all capacity-building projects. Applications for such capacity-building projects may be submitted as from 23 December 2013. Applications shall be based on a capacity-building plan to be agreed between the Member State and the Commission outlining the interventions to be funded by the LIFE Programme in order to develop the Member State's capacity to submit successful applications for funding for projects under the sub-programmes for Environment and Climate Action. Such interventions may include, but shall not be limited to: (a) recruitment of new personnel and training for LIFE national or regional contact points; (b) facilitating exchanges of experience and best practices and promoting the dissemination and use of results of projects under the LIFE Programme; (c) 'train the trainer' approaches; (d) exchange and secondment programmes between public authorities in Member States, in particular 'best in class' exchange activities. The interventions covered by the capacity-building plan may include the procurement of experts to address ad-hoc gaps in technical and process capability, but may not include the procurement of experts whose primary function is the drafting of proposals for submission under the annual calls for proposals. The capacity-building plan shall also outline estimates for the costs of such interventions. Article 20 Co-financing rates and eligibility of costs for projects 1. The maximum co-financing rates for the projects referred to in Article 18 shall be: (a) for the duration of the first multiannual work programme, up to 60 % of eligible costs for all projects, other than those specified in point (c), funded under both sub-programmes for Environment and Climate Action; (b) for the duration of the second multiannual work programme, up to 55 % of eligible costs for all projects, other than those specified in point (c), funded under both sub-programmes for Environment and Climate Action; (c) for the entire duration of the LIFE Programme: (i) up to 60 % of eligible costs for projects referred to in points (d), (e) and (g) of Article 18; (ii) subject to point (iii), up to 60 % of eligible costs for projects funded under the priority area Nature and Biodiversity in the sub-programme for Environment; (iii) up to 75 % of eligible costs for projects funded under the priority area Nature and Biodiversity in the sub-programme for Environment that concern priority habitats or species for the implementation of Directive 92/43/EEC or the species of birds considered as a priority for funding by the Committee for Adaptation to Technical and Scientific Progress set up pursuant to Article 16 of Directive 2009/147/EC when necessary to achieve the conservation objective; (iv) up to 100 % of eligible costs for projects referred to in point (f) of Article 18. 2. Conditions for the eligibility of costs are laid down in Article 126 of Regulation (EU, Euratom) No 966/2012. Such costs shall include VAT and staff costs. The Commission shall provide an overview, in the mid-term and ex-post evaluations of the LIFE Programme, of VAT reimbursements per Member State that project beneficiaries under the LIFE Programme have requested at the final payment stage. 3. Costs relating to the purchase of land shall be considered eligible for Union financing for projects referred to in Article 18 provided that: (a) the purchase will contribute to improving, maintaining and restoring the integrity of the Natura 2000 network set up under Article 3 of Directive 92/43/EEC, including through improving connectivity by the creation of corridors, stepping stones, or other elements of green infrastructure; (b) land purchase is the only or most cost-effective way of achieving the desired conservation outcome; (c) the land purchased is reserved in the long term for uses consistent with the objectives set out in Articles 11, 14 or 15; and (d) the Member State concerned shall, by way of transfer or otherwise, ensure the long-term assignment of such land to nature conservation purposes. Article 21 Operating grants 1. Operating grants shall support certain operational and administrative costs of non-profit making entities which pursue an aim of general Union interest, are primarily active in the field of environment or climate action and are involved in the development, implementation and enforcement of Union policy and legislation. 2. The maximum rate of Union co-financing for operating grants referred to in paragraph 1 shall be 70 % of eligible costs. Article 22 Other types of activities The LIFE Programme may finance activities implemented by the Commission in support of the initiation, implementation and mainstreaming of Union environmental and climate policies and legislation for the purpose of achieving the general objectives set out in Article 3. Such activities may include: (a) information and communication, including awareness raising campaigns. Financial resources allocated to communication activities pursuant to this Regulation shall also cover corporate communication regarding the political priorities of the Union, as well as regarding the implementation and transposition status of all major Union environmental and climate legislation; (b) studies, surveys, modelling and scenario building; (c) preparation, implementation, monitoring, checking and evaluation of projects, policies, programmes and legislation; (d) workshops, conferences and meetings; (e) networking and best-practice platforms; (f) any other activities needed for the purpose of achieving the general objectives referred to in Article 3. Article 23 Beneficiaries The LIFE Programme may fund public and private bodies. With a view to ensuring the visibility of the LIFE Programme, the beneficiaries shall publicise the LIFE Programme and the results of their projects, always mentioning the Union support received. The LIFE Programme logo, depicted in Annex II, shall be used for all communication activities and appear on notice boards at strategic places visible to the public. All durable goods acquired in the framework of the LIFE Programme shall bear the LIFE Programme logo except in cases specified by the Commission. CHAPTER 2 Implementing measures Article 24 Multiannual work programmes 1. The Commission shall, by means of implementing acts, adopt multiannual work programmes for the LIFE Programme. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 30(2). The duration of the first multiannual work programme shall be four years and the duration of the second multiannual work programme shall be three years. 2. Each multiannual work programme shall specify, in line with the general objectives set out in Article 3, the following: (a) the allocation of funds between priority areas and between different types of funding within each sub-programme in conformity with Articles 9(3), 17(4) and 17(5). No further pre-allocation for project action grants between or within each priority area shall take place, with the exception of technical assistance projects and capacity-building projects; (b) the project topics implementing the thematic priorities set out in Annex III for projects to be financed for the period covered by the multiannual work programme; (c) qualitative and quantitative outcomes, indicators and targets for each priority area and type of projects for the period covered by the multiannual work programme in accordance with the performance indicators pursuant to Article 3(3) and the specific objectives set out for each priority area in Articles 10, 11, 12, 14, 15 and 16; (d) the technical methodology for the project selection procedure and selection and award criteria for grants in conformity with Articles 2 and 19 of this Regulation and the relevant provisions of Regulation (EU, Euratom) No 966/2012; (e) indicative timetables for the calls for proposals for the period covered by the multiannual work programme. 3. In the framework of the multiannual work programmes the Commission shall publish annual calls for proposals for the priority areas listed in Article 9(1) and Article 13. The Commission shall ensure that unused funds in a given call for proposals are reallocated between the different types of projects referred to in Article 18. 4. The Commission shall, by means of an implementing act, review the multiannual work programme at the latest by the mid-term evaluation of the LIFE Programme. That implementing act shall be adopted in accordance with the examination procedure referred to in Article 30(2). Article 25 Methods of implementation The Commission shall implement the activities in pursuit of the general objectives set out in Article 3 of this Regulation in accordance with the methods of implementation of the budget set out in Article 58 of Regulation (EU, Euratom) No 966/2012, in particular direct or indirect management by the Commission on a centralised basis, or joint management with international organisations. Article 26 Administrative and technical assistance The financial allocation of the LIFE Programme may also cover necessary expenditure relating to preparatory, monitoring, control, audit, communication and evaluation activities required directly for the management of the LIFE Programme and the achievement of its general objectives set out in Article 3. The Commission shall, on a regular basis and in collaboration with the LIFE national contact points, organise seminars and workshops, publish lists of projects funded under the LIFE Programme or undertake other activities to facilitate exchanges of experience, knowledge and best practices on all projects and the replication and transfer of project results across the Union. To that end, the Commission shall undertake activities targeting the dissemination of project results amongst LIFE beneficiaries and others with a specific focus, where relevant, on Member States with a low uptake of LIFE funds and shall facilitate the communication and cooperation between completed or ongoing projects with new project beneficiaries, applicants or stakeholders in the same field. The Commission shall also organise specific seminars, workshops or, where appropriate, other types of activities at least every two years to facilitate exchanges of experience, knowledge and best practices as regards the design, preparation and implementation of integrated projects as well as on the effectiveness of the assistance provided through technical assistance projects. Those activities shall involve national or regional administrations managing other Union funds and other relevant stakeholders. Article 27 Monitoring and evaluation 1. The Commission shall regularly monitor and report on the implementation of the LIFE Programme (and its sub-programmes), including the amount of climate-related expenditure and biodiversity-related expenditure. It shall also assess synergies between the LIFE Programme and other complementary Union programmes, and in particular between its sub-programmes. The Commission shall calculate indicative national allocations, in accordance with the criteria set out in Annex I, for the duration of the second multiannual work programme exclusively for the purposes of benchmarking Member States' performance. 2. The Commission shall submit to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions the following reports: (a) no later than 30 June 2017, an external and independent mid-term evaluation report of the LIFE Programme (and its sub-programmes), including qualitative and quantitative aspects of its implementation, the amount of climate-related expenditure and biodiversity-related expenditure, the extent to which synergies between the objectives have been reached, and its complementarity with other relevant Union programmes, the achievement of the objectives of all the measures (at the level of results and impacts, when possible), the efficiency of the use of resources and the Union added value of the Programme, with a view to taking a decision on the renewal, modification or suspension of the measures. That mid-term evaluation report shall also include a quantitative and qualitative analysis of the contribution of the LIFE Programme to the conservation status of habitats and species listed under Directives 92/43/EEC and 2009/147/EC. The evaluation shall additionally address the scope for simplification, its internal and external coherence, the continued relevance of all objectives, as well as the contribution of the measures under the LIFE Programme to the Europe 2020 Strategy objectives and targets and to sustainable development. It shall take into account evaluation results on the long-term impact of LIFE+. The mid-term evaluation report shall be accompanied by remarks by the Commission including the manner in which the findings of the mid-term evaluation shall be taken into account when implementing the LIFE Programme, and, in particular, the extent to which the thematic priorities set out in Annex III need to be modified. The mid-term evaluation report shall contain or be accompanied by a thorough assessment of the extent and quality of the demand for, planning and implementation of integrated projects. A special focus shall be given to the realised or expected success of integrated projects in leveraging other Union funds, taking into account, in particular, the benefits of increased coherence with other Union funding instruments, the extent to which stakeholders have been involved and the extent to which previous projects under LIFE+ have been or are expected to be covered by integrated projects. (b) no later than 31 December 2023, an external and independent ex-post evaluation report covering the implementation and results of the LIFE Programme (and its sub-programmes), including the amount of climate-related expenditure and biodiversity-related expenditure, the extent to which the LIFE Programme as a whole, and each of its sub-programmes, has achieved its objectives, the extent to which synergies between the various objectives have been realised, and the contribution of the LIFE Programme to achieving the Europe 2020 Strategy objectives and targets. The ex-post evaluation report shall also examine the extent to which integration of environment and climate objectives into other Union policies has been achieved and, to the extent possible, the economic benefit achieved through the LIFE Programme as well as the impact and added value for the communities involved. 3. The Commission shall make the results of the evaluations undertaken pursuant to this Article publicly available. Article 28 Protection of the financial interests of the Union 1. The Commission shall take appropriate measures to ensure that, where activities financed under this Regulation are implemented, the financial interests of the Union are protected by the application of preventive measures against fraud, corruption and any other illegal activities, by effective checks and, if irregularities are detected, by the recovery of the amounts unduly paid and, where appropriate, by effective, proportionate and dissuasive administrative and financial penalties. 2. The Commission or its representatives and the Court of Auditors shall have the power of audit, on the basis of documents and on-the-spot checks, over all beneficiaries, contractors and subcontractors who have received Union funds under the LIFE Programme. The European Anti-fraud Office (OLAF) may carry out on-the-spot checks and inspections on economic operators concerned directly or indirectly by such funding in accordance with the procedures laid down in Council Regulation (Euratom, EC) No 2185/96 (25) with a view to establishing whether there has been fraud, corruption or any other illegal activity affecting the financial interests of the Union in connection with a grant agreement or grant decision or a contract concerning Union funding. Without prejudice to the first and second subparagraphs, cooperation agreements with third countries and international organisations and grant agreements, grant decisions and contracts resulting from the implementation of this Regulation shall expressly empower the Commission, the Court of Auditors and OLAF to conduct such audits, on-the-spot checks and inspections. 3. Beneficiaries of Union funds shall keep available to the Commission, for a period of five years following the last payment in respect of any project, all supporting documents regarding the expenditure on that project. TITLE IV FINAL PROVISIONS Article 29 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Articles 3(3), 9(2) and 9(4) shall be conferred on the Commission for a period of seven years from 23 December 2013. 3. The delegation of power referred to in Articles 3(3), 9(2) and 9(4) may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Articles 3(3), 9(2) and 9(4) shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council. Article 30 Committee procedure 1. The Commission shall be assisted by the Committee for the LIFE Programme for the Environment and Climate Action. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Where the Committee delivers no opinion, the Commission shall not adopt the draft implementing act and the third subparagraph of Article 5(4) of Regulation (EU) No 182/2011 shall apply. Article 31 Repeal Regulation (EC) No 614/2007 is repealed with effect from 1 January 2014. References to the repealed Regulation shall be construed as references to this Regulation. Article 32 Transitional measures 1. Notwithstanding the first paragraph of Article 31, measures started before 1 January 2014 pursuant to Regulation (EC) No 614/2007 shall, until their completion, continue to be governed by that Regulation and shall comply with the technical provisions defined therein. The Committee referred to in Article 30(1) of this Regulation shall replace the Committee referred to in Article 13(1) of Regulation (EC) No 614/2007 from 23 December 2013. 2. The financial allocation for the LIFE Programme may also cover technical and administrative assistance expenses, including any obligatory monitoring, communication and evaluation required pursuant to Regulation (EC) No 614/2007 following its expiry, to ensure the transition between the measures adopted pursuant to Regulation (EC) No 614/2007 and the LIFE Programme. 3. The amounts needed within the financial envelope to provide for monitoring, communication and auditing measures in the period following 31 December 2020 shall be deemed to be confirmed only if they are consistent with the financial framework applicable from 1 January 2021. 4. The appropriations corresponding to assigned revenue arising from the repayment of amounts wrongly paid pursuant to Regulation (EC) No 614/2007 shall be used, in accordance with Article 21 of Regulation (EU, Euratom) No 966/2012, to finance the LIFE Programme. Article 33 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 11 December 2013. For the European Parliament The President M. SCHULZ For the Council The President V. LEÃ KEVIÃ IUS (1) OJ C 191, 29.6.2012, p. 111. (2) OJ C 277, 13.9.2012, p. 61. (3) Position of the European Parliament of 21 November 2013 (not yet published in the Official Journal) and decision of the Council of 5 December 2013. (4) Regulation (EC) No 614/2007 of the European Parliament and of the Council of 23 May 2007 concerning the Financial Instrument for the Environment (LIFE+) (OJ L 149, 9.6.2007, p. 1). (5) Decision of the European Parliament and of the Council of 20 November 2013 on a General Union Environment Action Programme to 2020 "Living well, within the limits of our planet". (6) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (See page 884 of this Official Journal). (7) OJ C 373, 20.12.2013, p. 1. (8) Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community ("Overseas Association Decision") (OJ L 314, 30.11.2001, p. 1). (9) Regulation (EU) No 1301/2013 of the European Parliament and of the Council of 17 December 2013 on the European Regional Development Fund and on specific provisions concerning the Investment for growth and jobs goal and repealing Regulation (EC) No 1080/2006 (See page 289 of this Official Journal). (10) Regulation (EU) No 1304/2013 of the European Parliament and of the Council of 17 December 2013 on the European Social Fund and repealing Regulation (EC) No 1081/2006 (See page 470 of this Official Journal). (11) Regulation (EU) No 1300/2013 of the European Parliament and of the Council of 17 December 2013 on the Cohesion Fund and repealing Regulation (EC) No 1084/2006 (See page 281 of this Official Journal). (12) Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (OJ L 209, 11.8.2005, p. 1). (13) Regulation (EC) No 1290/2005. (14) Regulation (EU) No 1291/2013 of the European Parliament and of the Council of 11 December 2013 establishing Horizon 2020 - The Framework Programme for research and Innovation (2014 2020) and repealing Decision No 1982/2006/EC (See page 104 of this Official Journal). (15) Regulation of the European Parliament and of the Council (EU) No 1303/2013 of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (See page 320 of this Official Journal). (16) Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (OJ L 206, 22.7.1992, p. 7). (17) Directive 2009/147/EC of the European Parliament and of the Council of 30 November 2009 on the conservation of wild birds (OJ L 20, 26.1.2010, p. 7). (18) Decision 1313/2013/EU of the European Parliament and of the Council of 17 December 2013 on a Union Civil Protection Mechanism (See page 924 of this Official Journal). (19) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the Financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1). (20) Council Regulation (EC) No 994/98 of 7 May 1998 on the application of Articles 92 and 93 of the Treaty establishing the European Community to certain categories of horizontal State aid (OJ L 142, 14.5.1998, p. 1). (21) Directive 2000/60/EC of the European Parliament and of the Council of 23 October 2000 establishing a framework for Community action in the field of water policy (OJ L 327, 22.12.2000, p. 1). (22) Directive 2008/56/EC of the European Parliament and of the Council of 17 June 2008 establishing a framework for Community action in the field of marine environmental policy (Marine Strategy Framework Directive) (OJ L 164, 25.6.2008, p. 19). (23) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (24) Council Regulation (EC) No 933/1999 of 29 April 1999 amending Regulation (EEC) No 1210/90 on the establishment of the European Environmental Agency and the European environment information and observation network (OJ L 117, 5.5.1999, p. 1). (25) Council Regulation (Euratom, EC) No 2185/96 of 11 November 1996 concerning on the spot checks and inspections carried out by the Commission in order to protect the European Communities' financial interests against fraud and other irregularities (OJ L 292, 15.11.1996, p. 2). ANNEX I Criteria for establishing indicative national allocations for projects, other than integrated projects, submitted under the sub-programme for Environment In line with the principles of solidarity and responsibility sharing, the Commission shall allocate funds among all Member States for the LIFE programming period referred to in Article 1 for projects, other than integrated projects, based on the following criteria: (a) Population (i) total population of each Member State (50 % weighting); and (ii) population density of each Member State, up to a limit of twice the Union's average population density (5 % weighting) (b) Nature and Biodiversity (i) total area of Natura 2000 sites for each Member State expressed as a proportion of the total area of Natura 2000 (25 % weighting); and (ii) proportion of a Member State's territory covered by Natura 2000 sites (20 % weighting). ANNEX II The LIFE Programme logo ANNEX III Thematic priorities for the sub-programme for Environment referred in Article 9 A. Priority area Environment and Resource Efficiency: (a) Thematic priorities for Water, including the marine environment: activities for the implementation of the specific objectives for water set out in the Roadmap for a Resource-Efficient Europe and the 7th Environment Action Programme, in particular: (i) integrated approaches for the implementation of Directive 2000/60/EC; (ii) activities for the implementation of Directive 2007/60/EC of the European Parliament and of the Council (1); (iii) activities for the implementation of the programme of measures of Directive 2008/56/EC with a view to achieving good environmental status of marine waters; (iv) activities to ensure safe and efficient use of water resources, improving quantitative water management, preserving a high level of water quality and avoiding misuse and deterioration of water resources. (b) Thematic priorities for Waste: activities for the implementation of the specific objectives for waste set out in the Roadmap for a Resource-Efficient Europe and the 7th Environment Action Programme, in particular: (i) integrated approaches for the implementation of waste plans and programmes; (ii) activities for the implementation and development of Union waste legislation, with particular emphasis on the first steps of the Union waste hierarchy (prevention, re-use and recycling); (iii) activities for resource efficiency and lifecycle impact of products, consumption patterns and dematerialisation of the economy. (c) Thematic priorities for Resource Efficiency, including soil and forests, and green and circular economy: activities for the implementation of the Roadmap for a Resource-Efficient Europe and of the 7th Environment Action Programme that are not covered by other thematic priorities referred to in this Annex, in particular: (i) activities for industrial symbiosis and knowledge transfer, and development of new models for the shift towards a circular and green economy; (ii) activities for the Soil Thematic Strategy (Commission Communication of 22 September 2006 entitled "Thematic Strategy for Soil Protection") with special emphasis on mitigation and compensation of soil sealing, and improved land use; (iii) activities for forest monitoring and information systems, and to prevent forest fires. (d) Thematic priorities for Environment and Health, including chemicals and noise: support activities for the implementation of the specific objectives for environment and health set out in the 7th Environment Action Programme, in particular: (i) support activities for the implementation of Regulation (EC) No 1907/2006 of the European Parliament and of the Council (2) (REACH) and Regulation (EU) No 528/2012 of the European Parliament and of the Council (3) (Biocidal Products Regulation) to ensure a safer, more sustainable or economical use of chemicals (including nanomaterials); (ii) support activities to facilitate the implementation of Directive 2002/49/EC of the European Parliament and of the Council (4) (Noise Directive) in order to achieve noise levels that do not give rise to significant negative impacts on and risks to human health; (iii) support activities for avoiding major accidents in particular facilitating the implementation of Directive 2012/18/EU of the European Parliament and of the Council (5) (Seveso III Directive). (e) Thematic priorities for Air quality and emissions, including urban environment: support activities for the implementation of the specific objectives for air and emissions in the Roadmap for a Resource-Efficient Europe and the 7th Environment Action Programme, in particular: (i) integrated approaches to the implementation of Air quality legislation; (ii) support activities to facilitate compliance with Union air quality and related air emissions standards including Directive 2001/81/EC of the European Parliament and the Council (6) (National Emissions Ceilings Directive); (iii) support activities for the enhanced implementation of Directive 2010/75/EU of the European Parliament and of the Council (7) (Industrial Emissions Directive) with a special emphasis on improving the process of defining and implementing best available techniques, ensuring easy public access to information and enhancing the contribution of the Industrial Emissions Directive to innovation. B. Priority area Nature and Biodiversity: (a) Thematic priorities for Nature: activities for the implementation of Directives 92/43/EEC and 2009/147/EC, in particular: (i) activities aimed at improving the conservation status of habitats and species, including marine habitats and species, and bird species, of Union interest; (ii) activities in support of the Natura 2000 network bio-geographical seminars; (iii) integrated approaches for the implementation of prioritised action frameworks. (b) Thematic priorities for Biodiversity: activities for the implementation of the Union Biodiversity Strategy to 2020, in particular: (i) activities aimed at contributing to the achievement of Target 2; (ii) activities aimed at contributing to the achievement of Targets 3, 4 and 5. C. Priority area Environmental Governance and Information (a) information, communication and awareness raising campaigns in line with the priorities of the 7th Environment Action Programme; (b) activities in support of effective control process as well as measures to promote compliance in relation to Union environmental legislation, and in support of information systems and information tools on the implementation of Union environmental legislation. (1) Directive 2007/60/EC of the European Parliament and of the Council of 23 October 2007 on the assessment and management of flood risks (OJ L 288, 6.11.2007, p. 27). (2) Regulation (EC) No 1907/2006 of the European Parliament and of the Council of 18 December 2006 concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH), establishing a European Chemicals Agency, amending Directive 1999/45/EC and repealing Council Regulation (EEC) No 793/93 and Commission Regulation (EC) No 1488/94 as well as Council Directive 76/769/EEC and Commission Directives 91/155/EEC, 93/67/EEC, 93/105/EC and 2000/21/EC (OJ L 396, 30.12.2006, p. 27). (3) Regulation (EU) No 528/2012 of the European Parliament and of the Council of 22 May 2012 concerning the making available on the market and use of biocidal products (OJ L 167, 27.6.2012, p. 1). (4) Directive 2002/49/EC of the European Parliament and of the Council of 25 June 2002 relating to the assessment and management of environmental noise (OJ L 189, 18.7.2002, p. 12). (5) Directive 2012/18/EU of the European Parliament and of the Council of 4 July 2012 on the control of major-accident hazards involving dangerous substances, amending and subsequently repealing Council Directive 96/82/EC (OJ L 197, 24.7.2012, p. 1). (6) Directive 2001/81/EC of the European Parliament and the Council of 23 October 2001 on national emission ceilings for certain atmospheric pollutants (OJ L 309, 27.11.2001, p. 22). (7) Directive 2010/75/EU of the European Parliament and of the Council of 24 November 2010 on industrial emissions (integrated pollution prevention and control) (OJ L 334, 17.12.2010, p. 17). Commission statements Maximum amount that a single IP may receive The Commission attaches high importance to ensuring a proportionate distribution of funds among integrated projects in order to fund as many integrated projects as possible and guarantee a balanced distribution of integrated projects among all Member States. In this context, the Commission will propose when discussing the draft work programme with the members of the LIFE committee the maximum amount that a single integrated project may receive. This proposal will be submitted as part of the methodology for project selection to be adopted as part of the multiannual work programme. Status of funding Biodiversity in OCTs The Commission attaches high importance to the protection of environment and biodiversity in Overseas Countries and Territories, as is illustrated by the Overseas Association Decision proposal which includes these sectors in the areas of cooperation between the European Union and OCTs and outlines the different actions which could be eligible for funding by the European Union in this regard. The BEST preparatory action has been a successful initiative that has been embraced by OCTs and has delivered tangible results for biodiversity and ecosystem services. As BEST is drawing to a close, the Commission is favourably considering following up on it under one of the new instruments, namely Global Public Goods and Challenges programme under the Development Cooperation Instrument. This specific possibility for funding biodiversity in OCTs will be complemented by the opportunities offered under Article 6 of the LIFE programme for the period 2014-2020.